              Case 1:20-cv-05091-CM Document 2 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGILLIO VIRGO,
                             Plaintiff,                      20-CV-5091 (CM)
                    -against-                                ORDER OF DISMISSAL
EDWARD GARCIA,                                               UNDER 28 U.S.C. § 1651

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated September 21, 2018, the Court barred Plaintiff from filing any new civil

action in this Court in forma pauperis (IFP) without first obtaining from the Court leave to file.

See Virgo v. Wright, ECF 1:17-CV-10006, 6 (S.D.N.Y. Sept. 21, 2018). Plaintiff files this new pro

se civil action but has not sought leave from the Court; he also did not file an IFP application.

Because Plaintiff did not pay the relevant fees to bring this action, the Court assumes that he

seeks IFP status and dismisses this action without prejudice for Plaintiff’s failure to comply with

the September 21, 2018 order in Virgo, 1:17-CV-10006.

       The Clerk of Court is directed mail a copy of this order to Plaintiff and note service on

the docket.
           Case 1:20-cv-05091-CM Document 2 Filed 07/17/20 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 17, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
